Citation Nr: 0033313	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-12 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death.

A decision on this claim was previously rendered by the Board 
in January 1997.  However, pursuant to a January 1998 joint 
motion for remand to the United States Court of Veterans 
Appeals (Court), the Court vacated that part of the January 
1997 Board decision which denied entitlement to service 
connection for the cause of the veteran's death and remanded 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  Thereafter, the Board 
remanded the matter to the RO in July 1998 for further 
development pursuant to the Court's remand.  


REMAND

Applicable VA regulations state that any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (2000).

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issue on appeal was 
issued in November 1999.  Subsequent to that Statement of the 
Case, the appellant has submitted additional medical 
evidence, to include a February 1999 opinion from Dr. J. 
Douglas Green, Jr., received in November 1999, and an October 
2000 opinion from Dr. Green received in October 2000.  
Attached to February 1999 opinion is a November 1999 
statement from the appellant's representative wherein the 
appellant "waives consideration of the newly submitted 
evidence by the RO and asks that all of the evidence 
contained herein be considered by the Board." (emphasis 
added).  This statement serves to waive RO consideration of 
the February 1999 opinion.

While the aforementioned waiver covers the February 1999 
opinion, the Board notes that a waiver of the October 2000 
medical opinion is not associated with the claims folder.  By 
its express language, the November 1999 waiver is limited to 
the evidence that was submitted with the November 1999 
statement, i.e., the February 1999 opinion.  Accordingly, the 
Board finds that evidence pertinent to the appellant's claim 
has been received subsequent to the most recent Statement of 
the Case.  The RO has not received a written waiver of RO 
consideration of that evidence.  Therefore, this claim must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the appellant 
subsequent to the November 1999 
Supplemental Statement of the Case.

2.  Additionally, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



